Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 July 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     
                     Sir,Hanover Town July 4th 1782 at 1 o’clock P.M.
                  
                  I received this moment your Excellency’s Letter of the 24th Last month.  You will have seen by my letters to the Chevalier De La Luzerne that, As we are come to the 1st of July without any plan of campaign being arrived or any of the officers whom I had sent to France being returned, and the season being very much advanced, it has been necessary to resolve upon some thing or another, from a meer guess of what might be done, and try to do for the best .all the many which mister de la luzerne has received announcing the arrival of our naval force from the West Indies and from france to go to the northward, I have thought there was not a moment to be lost to put the Army in Movement toward that part—it will march by very Slow journeys as the weather is extremely hot, & I go before and shall arrive at Philadelphia on the 13th or 14th where I desire very much to meet with Your Excellency as you wished your Self. as the Vanguard is to be at Alexandria on the 18th only, we shall have full Time to suspend its march in case your Excellency should think it fit—I will put under Your Eyes only one reflection, which the State of Affairs induces me to make, if our naval force are not sufficient to undertake any thing to the northward they will be the less so to the Southward, as they have not there any harbor nor any watering place.  we shall have another object in view which our junction may effect and which will be not less interesting to the common cause and that Is to approach so near to New York that when Rodney comes to visit, which we need not doubt of in the least, he may not take any Land Troops along with him to go after the hurricane months & take some of our Colonies, I am much afraid that this will be the result of our Campaign, but it will be usefull toward the general peace.
                  Your Excellency very likely Knows the intelligences which the Chevalier se la Luzerne has received from Hispaniola, they gave him to understand that, our fleet will come either to rhode Island or to Boston, I think it would be of the greatest consequence to send militia to Rho. Island to occupy it thar: reestablish the bateries which protect the entry of the port if they have been leveled to the ground.
                  Such are my reflections and in our conference Your Excellency Shall judge of them and give me Your Orders wich will be followed with the greatest exactness.  I Am with respect and personal attatchment. Sir. Your Excellency’s Most Obedient humble Servant.
                  
               le cte de RochambeauThe words in square brackets are translations of code.